DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 9, 11, and 16 are rejected under 35 U.S.C. 102a1 as being anticipated by Kruger et al. (U.S. 6276336B1).
Kruger discloses “A pressure reserve for a common rail fuel supply system has outlet connections communicating with injection valves. The outlet connections are disposed in end pieces connected to an elongated hollow body.” (Abstract).

Regarding Claim 1, Kruger teaches: A fuel distribution pipe (Fig. 1, item 10) that distributes and supplies fuel supplied from a fuel pipe (Fig. 1, inlet 20 is “connected to” and receives high pressure fuel from a high-pressure pump (not shown) to a plurality of fuel injection devices (“The first embodiment has a tubular hollow body 11 to both ends of which hexagonal attachments 12 are attached. Neck-like outlet connections 21, to which injection valves can be connected, are mounted on the side faces of the hexagonal attachments 12.”; Col. 4 line 40+), comprising: a pipe part (11) that stores the fuel in a high-pressure state (“An inlet connection 20 is also mounted on the end face of one of the attachments 12 and can be connected to a high-pressure pump for supplying the pressure reservoir with fuel.”; Col. 4 line 48+); and a plurality of housings (Fig. 1, items 12) that are joined to (“The attachments 12, 112, 212 on the ends of the hollow body 11 may be mounted by friction welding, laser welding, or electric steel welding. However, there is also the possibility, which is often simpler from a production standpoint, of screwing the attachments 12, 112, 212 onto the ends of the hollow body 11, as shown in FIGS. 6A and 6B.”; Col. 6 lines 15+) the pipe part (10) and supply the fuel to the fuel injection devices, wherein a first housing (Fig. 1, housing 12 on left side of pipe part 10) from among the plurality of housings includes a first connection opening (Fig. 1, item 20) that is connected to the fuel pipe (implicit that the inlet 20 is connected to a fuel pipe that supplies high pressure fuel from the disclosed high pressure pump) and communicates (“The axis through the inlet connection 20 preferably coincides with the axis of the tubular hollow body 11, which makes for a favorable disposition of the fuel supply line to the pressure reservoir in an engine compartment and for simple supply of fuel to the tubular hollow body.”; Col. 4 line 50+) with the pipe part.
Regarding Claim 2, Kruger teaches: A fuel distribution pipe (Fig. 1, item 10) that distributes and supplies fuel supplied from a fuel pipe (Fig. 1, inlet 20 is “connected to” and receives high pressure fuel from a high-pressure pump (not shown) to a plurality of fuel injection devices (“The first embodiment has a tubular hollow body 11 to both ends of which hexagonal attachments 12 are attached. Neck-like outlet connections 21, to which injection valves can be connected, are mounted on the side faces of the hexagonal attachments 12.”; Col. 4 line 40+), comprising: a pipe part (11) that stores the fuel in a high-pressure state (“An inlet connection 20 is also mounted on the end face of one of the attachments 12 and can be connected to a high-pressure pump for supplying the pressure reservoir with fuel.”; Col. 4 line 48+); and a plurality of housings (Fig. 1, items 12) that are joined to (“The attachments 12, 112, 212 on the ends of the hollow body 11 may be mounted by friction welding, laser welding, or electric steel welding. However, there is also the possibility, which is often simpler from a production standpoint, of screwing the attachments 12, 112, 212 onto the ends of the hollow body 11, as shown in FIGS. 6A and 6B.”; Col. 6 lines 15+) the pipe part (10) and supply the fuel to the fuel injection devices wherein a second housing (Fig. 1, housing 12 on right-side of figure) from among the plurality of housings includes a second connection opening (Fig .1, item 22) that is connected to a fuel pressure sensor detecting the pressure of the fuel  (“In mirror symmetry with the inlet connection 20, a pressure sensor 22 is disposed on the other end face of the other attachment 12, and by way of the sensor 22 the pressure in the pressure reservoir 10 can be determined. The pressure ascertained can be sent to an electronic control unit, which triggers the injection valves and the high-pressure pump.”; Col. 4 line 55+) and communicates with the pipe part (pressure sensor implicitly ‘communicates’ with fuel in pipe part 10).
Regarding Claim 3, Kruger further teaches: A fuel distribution pipe (Fig. 1, item 10) that distributes and supplies fuel supplied from a fuel pipe (Fig. 1, inlet 20 is “connected to” and receives high pressure fuel from a high-pressure pump (not shown) to a plurality of fuel injection devices (“The first embodiment has a tubular hollow body 11 to both ends of which hexagonal attachments 12 are attached. Neck-like outlet connections 21, to which injection valves can be connected, are mounted on the side faces of the hexagonal attachments 12.”; Col. 4 line 40+), comprising: a pipe part (11) that stores the fuel in a high-pressure state (“An inlet connection 20 is also mounted on the end face of one of the attachments 12 and can be connected to a high-pressure pump for supplying the pressure reservoir with fuel.”; Col. 4 line 48+); and a plurality of housings (Fig. 1, items 12) that are joined to (“The attachments 12, 112, 212 on the ends of the hollow body 11 may be mounted by friction welding, laser welding, or electric steel welding. However, there is also the possibility, which is often simpler from a production standpoint, of screwing the attachments 12, 112, 212 onto the ends of the hollow body 11, as shown in FIGS. 6A and 6B.”; Col. 6 lines 15+) the pipe part (10) and supply the fuel to the fuel injection devices, wherein a first housing (Fig. 1, housing 12 on left side of pipe part 10) from among the plurality of housings includes a first connection opening (Fig. 1, item 20) that is connected to the fuel pipe (implicit that the inlet 20 is connected to a fuel pipe that supplies high pressure fuel from the disclosed high pressure pump) and communicates (“The axis through the inlet connection 20 preferably coincides with the axis of the tubular hollow body 11, which makes for a favorable disposition of the fuel supply line to the pressure reservoir in an engine compartment and for simple supply of fuel to the tubular hollow body.”; Col. 4 line 50+) with the pipe part, and a second housing (Fig. 1, housing 12 on right-side of figure) from among the plurality of housings includes a second connection opening (Fig .1, item 22) that is connected to a fuel pressure sensor detecting the pressure of the fuel  (“In mirror symmetry with the inlet connection 20, a pressure sensor 22 is disposed on the other end face of the other attachment 12, and by way of the sensor 22 the pressure in the pressure reservoir 10 can be determined. The pressure ascertained can be sent to an electronic control unit, which triggers the injection valves and the high-pressure pump.”; Col. 4 line 55+) and communicates with the pipe part (pressure sensor implicitly ‘communicates’ with fuel in pipe part 10).
Regarding Claim 4, Kruger further teaches: wherein the first and second housings are housings that are not adjacent to each other (Fig. 1, in the embodiment shown, the first and second housings are clearly not adjacent (e.g. near or next) to each other.).

Regarding Claim 7, Kruger further teaches: wherein each of the housings includes a supply port (Fig. 1, outermost orifice/opening of items 21, 20 on each housing 12 are ‘supply ports’.  For example, fuel is supplied from a high pressure pump to the outermost orifice/opening of inlet 20, flows into housing 12 and subsequently fuel rail 11 thru an implicitly disclosed passage which is axially aligned with rail 11.  Fuel flows out of housing 12/rail 11 via ‘inner bores’ (see Fig. 4-5) formed in housing(s) 12 outward towards the outermost orifice/openings of outlets 21.  Outlets 21 are connected to injection valves.) that supplies the fuel to one of the fuel injection devices, and the fuel distribution pipe further includes first connection flow passages (fig. 4-5, inner bores that permit fuel to flow from housing(s) 12 outward towards the outermost orifice/openings of outlets 21.) that are each connected to the pipe part and the supply port, and a second connection flow passage (Although not illustrated in detail, A passage which is axially aligned with rail 11, for permitting fuel to flow through inlet 20 to the interior space of housing 12 and rail 11, is necessarily present and implicitly disclosed.),  that is connected to the first connection opening (inlet 20) and the pipe part (11).

Regarding Claim 9, Kruger further teaches: wherein each of the housings includes a supply port (Fig. 1, outermost orifice/opening of items 21, 20 on each housing 12 are ‘supply ports’.  For example, fuel is supplied from a high pressure pump to the outermost orifice/opening of inlet 20, flows into housing 12 and subsequently fuel rail 11 thru an implicitly disclosed passage which is axially aligned with rail 11.  Fuel flows out of housing 12/rail 11 via ‘inner bores’ (see Fig. 4-5) formed in housing(s) 12 outward towards the outermost orifice/openings of outlets 21.  Outlets 21 are connected to injection valves.) that supplies the fuel to one of the fuel injection devices, and the fuel distribution pipe further includes first connection flow passages (fig. 4-5, inner bores that permit fuel to flow from housing(s) 12 outward towards the outermost orifice/openings of outlets 21.) that are each connected to the pipe part and the supply port (Figs. 4-5, the inner bores connect the pipe part to the supply port of items 21) and a third connection flow passage (Fig. 1, item 20 shown having an inner bore that extends axially toward pipe part 11) that is connected to the first connection (20)  opening and the supply ports (For example, fuel is supplied from a high pressure pump to the outermost orifice/opening of inlet 20).

Regarding Claim 16, Kruger further teaches: wherein each of the housings includes a supply port (Fig. 1, outermost orifice/opening of items 21, 20 on each housing 12 are ‘supply ports’.  For example, fuel is supplied from a high pressure pump to the outermost orifice/opening of inlet 20, flows into housing 12 and subsequently fuel rail 11 thru an implicitly disclosed passage which is axially aligned with rail 11.  Fuel flows out of housing 12/rail 11 via ‘inner bores’ (see Fig. 4-5) formed in housing(s) 12 outward towards the outermost orifice/openings of outlets 21.  Outlets 21 are connected to injection valves.) that supplies the fuel to one of the fuel injection devices, and the fuel distribution pipe further includes first connection flow passages (fig. 4-5, inner bores that permit fuel to flow from housing(s) 12 outward towards the outermost orifice/openings of outlets 21.) that are each connected to the pipe part and the supply port (Figs. 4-5, the inner bores connect the pipe part to the supply port of items 21) and a third connection flow passage (Fig. 1, item 20 shown having an inner bore that extends axially toward pipe part 11) that is connected to the first connection (20)  opening and the supply ports (For example, fuel is supplied from a high pressure pump to the outermost orifice/opening of inlet 20).


Regarding Claim 11, Kruger further teaches: wherein each of the housings includes a supply port (Fig. 1, outermost orifice/opening of items 21, 20 on each housing 12 are ‘supply ports’.  For example, fuel is supplied from a high pressure pump to the outermost orifice/opening of inlet 20, flows into housing 12 and subsequently fuel rail 11 thru an implicitly disclosed passage which is axially aligned with rail 11.  Fuel flows out of housing 12/rail 11 via ‘inner bores’ (see Fig. 4-5) formed in housing(s) 12 outward towards the outermost orifice/openings of outlets 21.  Outlets 21 are connected to injection valves.) that supplies the fuel to one of the fuel injection devices, and the fuel distribution pipe further includes first connection flow passages (fig. 4-5, inner bores that permit fuel to flow from housing(s) 12 outward towards the outermost orifice/openings of outlets 21.) that are each connected to the pipe part and the supply port, and a second connection flow passage (Although not illustrated in detail, A passage which is axially aligned with rail 11, for permitting fuel to flow through inlet 20 to the interior space of housing 12 and rail 11, is necessarily present and implicitly disclosed.),  that is connected to the first connection opening (inlet 20) and the pipe part (11).


Claim(s) 5, 13-14, and 18-19 are rejected under 35 U.S.C. 102a1 as being anticipated by Lorraine et al. (U.S. 2001/0037796A1).
Lorraine discloses “This invention relates to fuel injectors in general, and more specifically to a fuel injector assembly for mounting a fuel injector to a fuel rail and permitting alignment of the fuel injector with an engine head.” (¶0002).

Regarding Claim 5, Lorraine teaches: A fuel distribution pipe (Fig. 1, assembly 100) that distributes and supplies fuel supplied from a fuel pipe (Fig. 2, 930) to a plurality of fuel injection devices (Fig. 1 + ¶0015; “FIG. 1 shows an example of a preferred embodiment of the fuel injector assembly 100. A preferred embodiment of the fuel injector assembly 100 can include a fuel rail 200, a fuel injector 300, a collar 400, a ring 500, a fastener 600, a wrap 700, and an engine head 800.”, comprising: a pipe part (Fuel Rail 200) that stores the fuel in a high-pressure state(Fig. 2, ¶0025; “incoming fuel from the high pressure pump 950”); and a plurality of housings (see at least Fig. 1, 240; Fig. 2, 910) that are joined to (¶0017; “Preferably, the upper portion 242 can be connected to the fuel 200 by furnace brazing.”; ¶0025 “The pressure sensor boss 910 can be furnace brazed to the fuel rail 200. “) the pipe part and supply (Fig. 1-2, fuel is supplied from high pressure pump 950, thru flow tube 930, into housing 910, into fuel rail 200 and through housing 240 to injector(s) 300) the fuel to the fuel injection devices (Fig. 1, fuel injector(s) 300), wherein a third housing (Fig. 2, 910) from among the plurality of housings includes a first connection opening (Fig. 2, flow tube 930 terminates in a first connection opening formed in the housing 910) that is connected to the fuel pipe and communicates with the pipe part (Fig. 2, fuel rail 200) , and a second connection opening (Fig. 2, housing 910 has a second connection opening that terminates in fuel pressure sensor 940) that is connected to a fuel pressure sensor (¶0025; “A pressure sensor 940 is connected to the pressure sensor boss 910. The pressure sensor boss 910 can be furnace brazed to the fuel rail 200.”) detecting the pressure of the fuel and communicates with the pipe part (pressure sensor communicates with pipe part 200 via orifice 925).

Regarding Claim 13, Lorraine further teaches: wherein each of the housings includes a supply port (Fig. 1, ¶0018; “interior 245 of the cup 240”; Fig. 2, ¶0025 “cavity 920” formed in housing 910 supplies fuel to rail 200 from which fuel is ultimately supplied to each of the injectors 300.) that supplies the fuel to one of the fuel injection devices, and 6DOCS 121295-031US1/3428587.1Docket No: 121295-031US1the fuel distribution pipe further includes first connection flow passages (Fig. 1, orifice 230 or 250) that are each connected to the pipe part (200) and the supply port (245), and a second connection flow passage (Fig. 2, orifice 925 and/or cavity 920) that is connected to the first connection opening  (Fig. 2, flow tube 930 terminates in a first connection opening formed in the housing 910) and the pipe part (200).

Regarding Claim 14, Lorraine further teaches: wherein the second connection flow passage includes a reduced-diameter portion (Fig. 2, orifice 925) of which the diameter is smaller than the diameter of the first connection flow passage (Fig. 2 shows diameter of orifice 925 as being smaller than diameter of orifice 250 in Fig. 1).

Regarding Claim 18 Lorraine further teaches: wherein each of the housings includes a supply port (Fig. 1, ¶0018; “interior 245 of the cup 240”; Fig. 2, ¶0025 “cavity 920” formed in housing 910 supplies fuel to rail 200 from which fuel is ultimately supplied to each of the injectors 300.) that supplies the fuel to one of the fuel injection devices, and the fuel distribution pipe further includes first connection flow passages  (Fig. 1, orifice 230 or 250) that are each connected to the pipe part (200) and the supply port (245), and a third connection flow passage (Fig. 2, narrow orifice at the terminus of flow tube 930, which is upstream of supply port (920)) that is connected to the first connection opening and the supply ports.

Regarding Claim 19, Lorraine further teaches: wherein the third connection flow passage includes a reduced-diameter portion Fig. 2, narrow orifice at the terminus of flow tube 930, which is upstream of supply port (920) of which the diameter is smaller than the diameter of the first connection flow passage (Fig. 2, the diameter of the narrow orifice at the terminus of flow tube 930 is smaller than the diameter of orifice 250 in Fig. 1).

Claim(s) 6 is rejected under 35 U.S.C. 102a1 as being anticipated by Wyban et al. (U.S. 2014/0102415A1).
Wyban discloses a high pressure fuel system for an engine (Fig. 1a), wherein the fuel system comprises two fuel rails (102, 104) and a connection pipe (110) coupled to each of them.
Regarding Claim 6, Wyban teaches: 
A fuel distribution pipe  (Fig. 1A) that distributes and supplies fuel supplied from a fuel pipe to a plurality of fuel injection devices (“Further, the engine comprises first and second fuel rails for a second fuel, a fuel line connecting the first and second fuel rails, a plurality of second fuel injectors fluidly connected to the first and second fuel rails to deliver a second fuel to the engine, a plurality of connectors attached to the first and second fuel rails, and a plurality of fuel injector adapters. Each connector is configured to fluidly connect the fuel rail to a second fuel injector.”; ¶0006)., comprising: 
a first fuel distribution pipe unit that includes a pipe part (Fig. 1A, 102) storing the fuel in a high- pressure state and a plurality of housings (Fig. 1a, 106 and 108) joined to the pipe part and supplying the fuel to the fuel 4 DOCS 121295-031US1/3428587.1Docket No: 121295-031US1injection devices, a first housing (Fig. 1A, 108)  from among the plurality of housings including a first connection opening (inlet 108 has an inner bore shown which communicates with the rail 102) that is connected to the fuel pipe and communicates with the pipe part (¶0030; “Fuel from a remote fuel source (not shown) is delivered to the first fuel rail 102 at the fuel connection point 108.”); 
a second fuel distribution pipe unit that includes a pipe part (Fig. 1A 104) storing the fuel in a high- pressure state and a plurality of housings (Fig. 1a, 106 and 112) joined to the pipe part and supplying the fuel to the fuel injection devices, a second housing (Fig. 1A, 112) from among the plurality of housings including a second connection opening (Fig. 1B/1C, port 112 has an inner bore that communicates with rail 104 and is configured to receive a fuel pressure sensor) that is connected to a fuel pressure sensor (Fig. 1A, “a pressure sensor”) detecting the pressure of the fuel and communicates with the pipe part (¶0032; “One or more of the fuel rails of the fuel system 100 may comprise a pressure sensor to monitor the pressure of the fuel in the fuel system. As illustrated in FIGS. 1A-2B, the second fuel rail 104 comprises a port 112 for a pressure sensor.”); 
and a connection pipe unit (Fig. 1A, 110) that connects the first fuel distribution pipe unit to the second fuel distribution pipe unit and communicates with the pipe part of the first fuel distribution pipe unit and the pipe part of the second fuel distribution pipe unit (¶0031; “The fuel line 110 may be connected to the first and second fuel rails 102 and 104 in a variety of ways. For example, the fuel line 110 may be attached to the first and second fuel rails 102 and 104 with a connector, such as a threaded connector, that forms a substantially fluid tight connection between the fuel line and the fuel rails. Further, the fuel line 110 may be attached to the first and second fuel rails 102 and 104 by brazing, soldering, or welding the components together or attaching the components by use of an adhesive, fastener, connector, clamp, or other means.”).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wyban et al. (U.S. 2014/0102415A1) in view of Ishiki et al. (U.S. 2013/0133622A1).
Regarding Claims 15 and 20, Wyban teaches all the elements of Claim 6 as indicated above and further teaches: wherein each of the housings (Fig. 1A, 106, 108, 112) includes a supply port (i.e. end of housing 106 that receives fuel injector, end of housing 108 that receives fuel supply from high pressure pump, end of housing 112 that is coupled to rail so as to be in fluid communication with rail) that supplies the fuel to one of the fuel injection devices (“plurality of fuel injectors), and the fuel distribution pipe further includes first connection flow passages that are each connected to the pipe part and the supply port (Each of the above cited housings has flow passages that connect their respective ‘supply ports’ to the rails, see Figs. 2-3 for example).  However, Wyban does not explicitly teach: and a second connection flow passage that is connected to the first connection opening and the pipe part. Or and a third connection flow passage that is connected to the first connection opening and the supply ports.
Ishiki discloses a fuel injection system comprising a distribution pipe configured with a narrow diameter orifice at the inlet to the pipe in order to dampen undesirable pressure pulsation from a high pressure fuel pump located fluidly upstream.  (¶0006-0008; Fig. 2 and 4 item 22; ¶0031 “As mentioned above, the orifice 22 is provided between the first port P1 located in the outflow direction of fuel from the fuel supply pipe 12, and the branch chamber 21. Therefore, even when a pressure pulsation occurs in the fuel supply pipe 12, the flow of fuel going toward the branch chamber 21 is throttled down in the orifice 22, thereby reducing the pressure pulsation. A pressure pulsation due to the high pressure fuel pump 13 is always present in the fuel supply pipe 12, and this pressure pulsation can be effectively reduced.”.).
Therefore Ishiki discloses that undesirable pressure pulsation which occurs high pressure fuel injection systems due high pressure fuel pump operation may be effectively reduced by including a reduced diameter (relative to diameter of a fuel supply pipe from a high pressure fuel pump) throttled orifice upstream of a branch chamber that supplies fuel to each of the injection valves.  Ishiki teaches: and a second connection flow passage (orifice 22) that is connected to the first connection opening (inlet) and the pipe part (branch chamber 21) and a third connection flow passage (orifice 22) that is connected to the first connection opening (inlet) and the supply ports (branch chamber 21) in order to effectively reduce undesirable pressure pulsation in the fuel injection distribution pipe such that vehicle vibration or noise, deterioration of fuel economy or emission increases due to unstable combustion resulting from inability to obtain a desired pressure for the fuel in the fuel supply pipe, is prevented (¶0006, ¶0031).
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the fuel distribution pipe system of Kruger to incorporate the teachings of Ishiki to include and a second connection flow passage that is connected to the first connection opening and the pipe part. Or and a third connection flow passage that is connected to the first connection opening and the supply ports in order to effectively reduce undesirable pressure pulsation in the fuel injection distribution pipe such that vehicle vibration or noise, deterioration of fuel economy or emission increases due to unstable combustion resulting from inability to obtain a desired pressure for the fuel in the fuel supply pipe, is prevented (¶0006, ¶0031).


Claims 8, 10, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kruger et al. (U.S. 6276336B1) in view of Ishiki et al. (U.S. 2013/0133622A1).
Regarding Claims 8, 10 and 12, Kruger teaches all the elements of Claims 7, 9,  and 11 as indicated above.  However, with Kruger is silent with regards to the specific dimensions of the second connection flow passage relative to the first connection flow passage.  Therefore Kruger does not explicitly teach: wherein the second connection flow passage includes a reduced-diameter portion of which the diameter is smaller than the diameter of the first connection flow passage or wherein the third connection flow passage includes a reduced-diameter portion of which the diameter is smaller than the diameter of the first connection flow passage.
Ishiki discloses a fuel injection system comprising a distribution pipe configured with a narrow diameter orifice at the inlet to the pipe in order to dampen undesirable pressure pulsation from a high pressure fuel pump located fluidly upstream.  (¶0006-0008; Fig. 2 and 4 item 22; ¶0031 “As mentioned above, the orifice 22 is provided between the first port P1 located in the outflow direction of fuel from the fuel supply pipe 12, and the branch chamber 21. Therefore, even when a pressure pulsation occurs in the fuel supply pipe 12, the flow of fuel going toward the branch chamber 21 is throttled down in the orifice 22, thereby reducing the pressure pulsation. A pressure pulsation due to the high pressure fuel pump 13 is always present in the fuel supply pipe 12, and this pressure pulsation can be effectively reduced.”.).
Therefore Ishiki discloses that undesirable pressure pulsation which occurs high pressure fuel injection systems due high pressure fuel pump operation may be effectively reduced by including a reduced diameter (relative to diameter of a fuel supply pipe from a high pressure fuel pump) throttled orifice upstream of a branch chamber that supplies fuel to each of the injection valves.  Ishiki teaches: wherein the second connection flow passage (Fig. 4, flow passage connecting fuel pump supply line 12 to branch distribution chamber 21) includes a reduced-diameter portion (Fig. 4, orifice 22) of which the diameter is smaller than the diameter of the first connection flow passage (Fig. 4, P1, i.e. fuel supply inlet section of housing 14) or wherein the third connection flow passage (Fig. 4, flow passage connecting fuel pump supply line 12 to branch distribution chamber 21) includes a reduced-diameter portion (Fig. 4, orifice 22) of which the diameter is smaller than the diameter of the first connection flow passage (Fig. 4, P1, i.e. fuel supply inlet section of housing 14) in order to effectively reduce undesirable pressure pulsation in the fuel injection distribution pipe such that vehicle vibration or noise, deterioration of fuel economy or emission increases due to unstable combustion resulting from inability to obtain a desired pressure for the fuel in the fuel supply pipe, is prevented (¶0006, ¶0031).
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the fuel distribution pipe system of Kruger to incorporate the teachings of Ishiki to include wherein the second connection flow passage includes a reduced-diameter portion of which the diameter is smaller than the diameter of the first connection flow passage or wherein the third connection flow passage includes a reduced-diameter portion of which the diameter is smaller than the diameter of the first connection flow passage in order to effectively reduce undesirable pressure pulsation in the fuel injection distribution pipe such that vehicle vibration or noise, deterioration of fuel economy or emission increases due to unstable combustion resulting from inability to obtain a desired pressure for the fuel in the fuel supply pipe, are prevented (¶0006, ¶0031).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nishiwaki (U.S. 2005/098159A1) discloses a fuel distribution pipe system (Fig 2) comprising a plurality of housings (21, 22) configured to supply fuel to a plurality of fuel injectors 2.  Fig. 2 also discloses a pressure sensor (15) coupled to the rail via a housing 22).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R KIRBY whose telephone number is (571)272-8626.  The examiner can normally be reached on Campus: M-Th 8-5; Telework: Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 5712724536.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN R KIRBY/Examiner, Art Unit 3747

/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747